PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 2003 GMC Sonoma struck a broken section of culvert on County Route 26/3, locally designated as Mouse Creek, in Mt. Nebo, Nicholas County. County Route 26/3 is a public road maintained by Respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred in mid July of2009. County Route 26/3 is a one-lane dirt road. Claimant, Gracie L. Neil, stated that she lives on the road in question and drives it every day. According to Ms. Neil, County Route 26/3 has been in a state of disrepair for many years, and prior to the incident she frequently called Respondent to request maintenance. At the time of the incident, Ms. Neil was driving home and when she arrived home she could hear air escaping her tire. Claimant contends that her tire was punctured by a section of culvert that had been scraped by a snow plow during winter and had subsequently rusted over. As a result of this incident, Claimant’s vehicle sustained damage to the front passenger side tire requiring its replacement in the amount of $112.36. Claimant’s insurance declaration sheet indicates that her collision deductible is $500.00.
*200The position of the Respondent is that it did not have actual or constructive notice of the broken culvert on County Route 26/3 at the time of the incident. Respondent presented no witnesses.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold Respondent liable for road defects of this type, Claimant must prove that Respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Pritt v. Dep’t of Highways, 16 Ct. Cl. 8 (1985); Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that Respondent had, at the least, constructive notice of the condition on County Route 26/3. Since a sharp section of broken culvert created a hazard to the traveling public, the Court finds Respondent negligent.
In view of the foregoing, it is the opinion of the Court of Claims that the Claimant should be awarded the sum of $112.36.
Award of $112.36.